                  Case 2:19-cv-05088-GJP Document 21 Filed 03/19/21 Page 1 of 1


Daniel McCormack

From:                PAED_ clerksoffice
Sent:                Tuesday, February 16, 2021 8:09 AM
To:                  Daniel McCormack
Subject:             FW: FILING OF AMENDMENT COMPLAINED CASE NUMBER 19-5088 INSTEAD 19-05088 WAS
                     INDICATED




‐‐‐‐‐Original Message‐‐‐‐‐
From: ITUAH ABRAHAM <aituah@aol.com>
Sent: Monday, February 15, 2021 10:58 PM
To: PAED_ clerksoffice <PAED_clerksoffice@paed.uscourts.gov>
Subject: Re: FILING OF AMENDMENT COMPLAINED CASE NUMBER 19‐5088 INSTEAD 19‐05088 WAS INDICATED

CAUTION ‐ EXTERNAL:


Clerk,
I have not heard from the court regarding appeals I filed months ago case no. 19‐5088 and 20‐10058. I will be grateful if I
am offered the opportunity to know about the status of the cases.
Thanks,
Abraham Ituah
PLAINTIFF

Sent from my iPhone

> On Nov 10, 2020, at 3:05 AM, APPLE <aituah@aol.com> wrote:
>
> TO WHOM IT MAY CONCERN:
> Please help to correct the Amended Complained I filed with case number 19‐05088 to read 19‐5088 (Abraham Ituah Vs
City of Philadelphia et al). I should have come in to correct this mistake but I have no access to do so because of limited
access to your office.
> I will be glad if this error is corrected not to mislead or used as excuse by the defendants not to respond.
> Sincerely Yours,
> Abraham Ituah (U S Citizen)

CAUTION ‐ EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                             1
